Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the phrase “a least one sidewall” [sic] is inaccurate and indefinite.  In claim 1, the phrase “a tray hingedly connected to the shell” is inaccurate and indefinite because a tray is hingedly connected to the lid, not the shell.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gnepper (8,091,709) in view of The Official Notice and Coe (5,988,429).  Gnepper discloses a lockable container (10) comprising a sleeve (14) and a hinged shell (12).  The sleeve having at least three sidewalls (18, 20, 26), the sidewalls defining a pocket (Fig. 5), the pocket having at least one entrance (16), the pocket adapted for receiving and housing the hinged shell, and at least one sidewall of the sleeve having a slit (28, 30).  The hinged shell having a lid (34), a tray (32) hingedly connected to the lid, a storage space defined by the tray, and a locking tab (62, 64) disposed on one of the lid and the tray.  The locking tab is substantially aligned with the slit when the hinged shell is housed within the sleeve (Fig. 1), causing the locking tab to protrude through the slit, and the hinged shell is prevented from sliding out of the sleeve unless the locking tab is flexed to disengage the slit.  Gnepper further discloses the hinged shell formed from plastic material such as polypropylene (column 2, lines 25-27) except for the hinged shell comprised of a flexible and resilient material.  The Official Notice is taken of an old and conventional practice of providing a container and the container formed from a flexible and resilient material.  Coe, is cited by way of example only, teaches a container/hinged shell (10) formed from polypropylene material and flexible and resilient material (column 2, lines 22-30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and Coe to modify the lockable container of Gnepper so the lockable container is constructed with the hinged shell comprises of a flexible and resilient material because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736